
	
		I
		112th CONGRESS
		1st Session
		H. R. 2128
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mrs. Ellmers (for
			 herself and Mrs. Black) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  prevent the application of payment adjustments for eligible professionals who
		  are not successful electronic prescribers, to remove any electronic prescribing
		  requirement as an element for demonstrating meaningful use of certified EHR
		  technology, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 STEAM (Stripping The E-Prescribe
			 Arbitrary Mandates) Act of 2011.
		2.Preventing application
			 of Medicare payment adjustments for eligible professionals not successful
			 electronic prescribers
			(a)Repeal of
			 e-prescribing payment adjustmentParagraph (5) of section 1848(a) of the
			 Social Security Act (42 U.S.C. 1395w–4(a)) is repealed.
			(b)Removing
			 e-prescribing as element of demonstrating meaningful use of certified EHR
			 technology
				(1)Eligible
			 professionalsSection 1848(o)(2)(A) of the Social Security Act
			 (42 U.S.C. 1395w–4(o)(2)(A)) is amended—
					(A)in clause (i), by
			 striking , which shall include the use of electronic prescribing as
			 determined to be appropriate by the Secretary;
					(B)in clause (iii),
			 by inserting (other than electronic prescribing quality
			 measures) after such other measures; and
					(C)by adding at the
			 end the following new sentence: In no case shall an eligible
			 professional be required to use (or demonstrate the use of) electronic
			 prescribing in order for such professional to be treated as a meaningful EHR
			 user in accordance with this subparagraph..
					(2)Eligible
			 hospitalsSection 1886(n)(3)(A) of the Social Security Act (42
			 U.S.C. 1395ww(n)(3)(A)) is amended—
					(A)in clause (iii), by inserting (other
			 than electronic prescribing quality measures) after such other
			 measures; and
					(B)by adding at the
			 end the following new sentence: In no case shall an eligible hospital be
			 required to use (or demonstrate the use of) electronic prescribing in order for
			 such hospital to be treated as a meaningful EHR user in accordance with this
			 subparagraph..
					(3)Effective
			 dateThe amendments made by paragraphs (1) and (2) shall apply
			 with respect to EHR reporting periods beginning after the date of the enactment
			 of this Act.
				(c)Excluding
			 e-prescribing from shared savings program reporting requirementsSection 1899(b)(3)(D) of such Act (42
			 U.S.C. 1395jjj(b)(3)(D)) is amended—
				(1)by striking
			 electronic prescribing,; and
				(2)inserting
			 (but not including such requirements and such payments related to
			 electronic prescribing) after other similar initiatives under
			 section 1848.
				(d)Conforming
			 amendments
				(1)Subsection (a) of
			 section 1848 of such Act (42 U.S.C. 1395w–4) is amended—
					(A)in paragraph (4)(A), by striking ,
			 except as provided in paragraph (5);
					(B)in paragraph
			 (7)(A)(ii)(I), by striking (or, in the case of an eligible professional
			 who was subject to the application of the payment adjustment under section
			 1848(a)(5) for 2014, 98 percent); and
					(C)in paragraph
			 (8)(A)(i), by striking paragraphs (3), (5), and (7) and
			 inserting paragraphs (3) and (7).
					(2)Subsection (m) of
			 such section is amended—
					(A)in paragraph
			 (2)(B), by striking and subsection (a)(5) and by striking
			 (or, for purposes of subsection (a)(5), for the reporting period for a
			 year);
					(B)in paragraph
			 (3)(B)(i), by striking and subsection (a)(5) and by striking
			 (or, for purposes of subsection (a)(5), for the reporting period for a
			 year);
					(C)in each of clauses
			 (ii) and (iii) of paragraph (3)(B), by striking (or, for purposes of
			 subsection (a)(5), for the reporting period for a year);
					(D)in paragraph
			 (3)(C), by striking or, for purposes of subsection (a)(5), for a
			 reporting period for a year,;
					(E)in paragraph
			 (5)(E)(iii), by striking , the limitation under paragraph (2)(B), and
			 the exception under subsection (a)(5)(B) and inserting and the
			 limitation under paragraph (2)(B); and
					(F)in paragraph
			 (6)(C)(iii), by striking (a)(5) and by striking the
			 reporting period under subsection (a)(5)(D)(iii).
					
